Order granting motion to vacate attachment unanimously reversed on the law, with $20 costs and disbursements to appellant, and the motion denied. The record does not establish the claim of deceit or trickery in connection with either the coming into the State of the merchandise or the creation of the proceeds therefrom. (See Condon Wrapping Mach. Co. v. Dearborn, 181 App. Div. 311, which stated the rule relied upon, and which held that the mere intention to attach in the future, in the absence of deceit or trickery,-was insufficient to warrant the vacatur of the attachment; Siro v. American Express Co., 99 Conn. 95; 37 A. L. R. 1255, annotations.) With regard to the entrance of the merchandise into the State, the record shows that prior to each of the several assignments of proceeds the merchandise had either arrived or was already, presumably, en route.
Concur — Botein, P. J., Breitel, Valente, McNally and Stevens, JJ.